EXHIBIT 10.9

 

FC 1 CORP.
2004 STOCK INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT, is made effective as of August 10, 2004 (the “Date of Grant”),
between FC 1 Corp. (the “Company”) and                       (the
“Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Options provided for herein to the
Participant pursuant to the Plan and the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 


1.                                       DEFINITIONS.  WHENEVER THE FOLLOWING
TERMS ARE USED IN THIS AGREEMENT, THEY SHALL HAVE THE MEANINGS SET FORTH BELOW. 
CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANINGS AS
IN THE PLAN.


 


(A)                                  ACTUAL CASH COSTS:  IN RESPECT OF A FISCAL
YEAR, WITH RESPECT TO EACH MINE, TOTAL OPERATING EXPENSES, EXCLUDING (I) ALL
DEPRECATION, DEPLETION, IMPAIRMENT AND AMORTIZATION EXPENSE, (II) ALL ALLOCATED
AND UNALLOCATED CORPORATE OVERHEAD EXPENSE, (III) PURCHASED COAL EXPENSE,
(IV) INVENTORY VARIANCES, (V) ASSET RETIREMENT OBLIGATION ACCRETION EXPENSE AND
(VI) ALL ROYALTY PAYMENTS, TAXES AND EXPENSES WHICH ARE DIRECTLY RELATED TO
REVENUES.


 


(B)                                 ACTUAL COST PER TON:  IN RESPECT OF A FISCAL
YEAR, THE SUM OF THE MINE COST PER TON WITH RESPECT TO EACH MINE OF THE COMPANY.


 


(C)                                  ACTUAL EBITDA:  “EBITDA” AS DEFINED IN THE
CREDIT AGREEMENT DATED AS OF JULY 30, 2004 BY AND AMONG FOUNDATION PA COAL
COMPANY, AS BORROWER, FC 2 CORP. AND FOUNDATION COAL CORPORATION, AS GUARANTORS,
AND THE LENDERS NAMED THEREIN AS IN EFFECT ON THE DATE HEREOF.


 


(D)                                 ACTUAL FREE CASH FLOW:  IN RESPECT OF A
FISCAL YEAR, EBITDA LESS THE SUM OF CAPITAL EXPENDITURES AS SET FORTH IN THE
COMPANY’S AUDITED FINANCIAL STATEMENTS; PROVIDED THAT THE BOARD OF DIRECTORS MAY
MAKE SUCH EQUITABLE ADJUSTMENTS TO CAPITAL EXPENDITURES AS IT REASONABLY DEEMS
TO BE APPROPRIATE IN ORDER TO ACHIEVE THE INTENTION OF THIS AGREEMENT AFTER
GIVING EFFECT TO SIGNIFICANT EVENTS INCLUDING, WITHOUT LIMITATION, ACQUISITIONS,
DISPOSITIONS, MERGERS OR SIMILAR TRANSACTIONS.

 

--------------------------------------------------------------------------------


 


(E)                                  ACTUAL PRODUCTION:  IN RESPECT OF A FISCAL
YEAR, THE SUM OF (I) TONS PRODUCED IN EAST AND (II) TONS PRODUCED IN WEST
DIVIDED BY 5.


 


(F)                                    CAUSE:  “CAUSE” AS DEFINED IN THE
EMPLOYMENT AGREEMENT, INCLUDING ALL OF THE PROCEDURES DESCRIBED THEREIN
APPLICABLE TO A TERMINATION BY THE COMPANY FOR CAUSE.


 


(G)                                 DISABILITY:  “DISABILITY” AS DEFINED IN THE
EMPLOYMENT AGREEMENT, INCLUDING ALL OF THE PROCEDURES DESCRIBED THEREIN
APPLICABLE TO A TERMINATION FOR DISABILITY.


 


(H)                                 EMPLOYMENT AGREEMENT:  THE EMPLOYMENT
AGREEMENT BETWEEN THE PARTICIPANT AND FOUNDATION COAL CORPORATION, DATED
JULY 30, 2004.


 


(I)                                     EXPIRATION DATE:  THE TENTH ANNIVERSARY
OF THE DATE OF GRANT.


 


(J)                                     GOOD REASON:  “GOOD REASON” AS DEFINED
IN THE EMPLOYMENT AGREEMENT, INCLUDING ALL OF THE PROCEDURES DESCRIBED THEREIN
APPLICABLE TO A TERMINATION BY THE PARTICIPANT FOR GOOD REASON.


 


(K)                                  MINE COST PER TON:  WITH RESPECT TO EACH
MINE, THE ACTUAL CASH COST FOR SUCH MINE DURING A FISCAL YEAR DIVIDED BY THE
TONS PRODUCED BY SUCH MINE FOR SUCH FISCAL YEAR MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE TONS PRODUCED BY SUCH MINE FOR SUCH FISCAL YEAR AND
THE DENOMINATOR OF WHICH IS THE ACTUAL PRODUCTION FOR SUCH FISCAL YEAR.


 


(L)                                     OPTIONS:  COLLECTIVELY, THE TIME OPTION
AND PERFORMANCE OPTION TO PURCHASE SHARES GRANTED UNDER THIS AGREEMENT.


 


(M)                               PERFORMANCE OPTION:  AN OPTION WITH RESPECT TO
WHICH THE TERMS AND CONDITIONS ARE SET FORTH IN SECTION 3(B) OF THIS AGREEMENT.


 


(N)                                 PERFORMANCE ACTUAL:  EACH OF THE ACTUAL FREE
CASH FLOW, THE ACTUAL COST PER TON, ACTUAL EBITDA AND ACTUAL PRODUCTION.


 


(O)                                 PERFORMANCE TARGET:  EACH OF THE TARGET FREE
CASH FLOW, THE TARGET COST PER TON, TARGET EBITDA AND TARGET PRODUCTION.


 


(P)                                 PLAN:  THE FC 1 CORP. 2004 STOCK INCENTIVE
PLAN, AS FROM TIME TO TIME AMENDED.


 


(Q)                                 TARGET FREE CASH FLOW:  $65.6 MILLION IN
RESPECT OF 2004, $120.6 MILLION IN RESPECT OF 2005, $192.1 MILLION IN RESPECT OF
2006, $92.4 MILLION IN RESPECT OF 2007 AND $154.0 MILLION IN RESPECT OF 2008;
PROVIDED THAT THE BOARD MAY MAKE SUCH EQUITABLE ADJUSTMENTS TO TARGET FREE CASH
FLOW AS IT REASONABLY DEEMS TO BE APPROPRIATE IN ORDER TO ACHIEVE THE INTENTION
OF THIS AGREEMENT AFTER GIVING EFFECT TO SIGNIFICANT EVENTS INCLUDING, WITHOUT
LIMITATION, ACQUISITIONS, DISPOSITIONS, MERGERS OR SIMILAR TRANSACTIONS.


 


(R)                                    TARGET COST PER TON:  $19.92 IN RESPECT
OF 2004, $19.42 IN RESPECT OF 2005, $19.78 IN RESPECT OF 2006, $19.56 IN RESPECT
OF 2007 AND $20.07 IN RESPECT OF 2008; PROVIDED THAT THE BOARD MAY MAKE SUCH
EQUITABLE ADJUSTMENTS TO TARGET COST PER TON AS IT

 

2

--------------------------------------------------------------------------------


 


REASONABLY DEEMS TO BE APPROPRIATE IN ORDER TO ACHIEVE THE INTENTION OF THIS
AGREEMENT AFTER GIVING EFFECT TO (I) VARIANCES BETWEEN THE BUDGETED PRODUCTION
OF EACH MINE (AS SET FORTH ON EXHIBIT A) AND THE ACTUAL PRODUCTION OF SUCH MINE
AND (II) SIGNIFICANT EVENTS INCLUDING, WITHOUT LIMITATION, ACQUISITIONS,
DISPOSITIONS, MERGERS OR SIMILAR TRANSACTIONS.


 


(S)                                  TARGET EBITDA:  $160.3 MILLION IN RESPECT
OF 2004, $245.6 MILLION IN RESPECT OF 2005, $275.9 MILLION IN RESPECT OF 2006,
$270.8 MILLION IN RESPECT OF 2007 AND $222.1 MILLION IN RESPECT OF 2008;
PROVIDED, THAT THE BOARD OF DIRECTORS MAY MAKE ANY ADJUSTMENT TO EBITDA AS IT
REASONABLY DEEMS TO BE APPROPRIATE (INCLUDING ADJUSTMENTS MADE AS A RESULT OF
ACQUISITIONS, DISPOSITIONS, MERGERS, RECAPITALIZATIONS, REORGANIZATIONS,
CONSOLIDATIONS, SPIN-OFFS, DISTRIBUTIONS, OTHER EXTRAORDINARY TRANSACTIONS,
OTHER CHANGES IN THE STRUCTURE OF THE COMPANY OR ANY OF ITS AFFILIATES, OR
SIGNIFICANT CAPITAL EXPENDITURES SO THAT TARGET EBITDA EQUITABLY REFLECTS THE
BASIS FOR DETERMINING ACTUAL EBITDA FOR THE PERIOD IN QUESTION).


 


(T)                                    TARGET PRODUCTION:  27.8 MILLION TONS IN
RESPECT OF 2004, 29.5 MILLION TONS IN RESPECT OF 2005, 29.8 MILLION TONS IN
RESPECT OF 2006, 28.9 MILLION TONS IN RESPECT OF 2007 AND 29.1 MILLION TONS IN
RESPECT OF 2008; PROVIDED THAT THE BOARD OF DIRECTORS MAY MAKE SUCH EQUITABLE
ADJUSTMENTS TO TARGET PRODUCTION AS IT REASONABLY DEEMS TO BE APPROPRIATE IN
ORDER TO ACHIEVE THE INTENTION OF THIS AGREEMENT AFTER GIVING EFFECT TO
SIGNIFICANT EVENTS INCLUDING, WITHOUT LIMITATION, ACQUISITIONS, DISPOSITIONS,
MERGERS OR SIMILAR TRANSACTIONS.


 


(U)                                 TIME OPTION:  AN OPTION WITH RESPECT TO
WHICH THE TERMS AND CONDITIONS ARE SET FORTH IN SECTION 3(A) OF THIS AGREEMENT.


 


(V)                                 VESTED PORTION:  AT ANY TIME, THE PORTION OF
AN OPTION WHICH HAS BECOME VESTED, AS DESCRIBED IN SECTION 3 OF THIS AGREEMENT.


 


2.                                       GRANT OF OPTIONS.  THE COMPANY HEREBY
GRANTS TO THE PARTICIPANT THE RIGHT AND OPTION TO PURCHASE, ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH, THE NUMBER OF SHARES SUBJECT TO THE TIME
OPTION AND PERFORMANCE OPTION SET FORTH ON SCHEDULE A ATTACHED HERETO, SUBJECT
TO ADJUSTMENT AS SET FORTH IN THE PLAN.  THE EXERCISE PRICE OF THE SHARES
SUBJECT TO THE TIME OPTION SHALL BE $10.00 PER SHARE AND THE EXERCISE PRICE OF
THE SHARES SUBJECT TO THE PERFORMANCE OPTIONS SHALL BE $17.50 PER SHARE, EACH
SUBJECT TO ADJUSTMENT AS SET FORTH IN THE PLAN (IN EACH CASE, THE “OPTION
PRICE”).  THE OPTIONS ARE INTENDED TO BE NONQUALIFIED STOCK OPTIONS, AND ARE NOT
INTENDED TO BE TREATED AS ISOS THAT COMPLY WITH SECTION 422 OF THE CODE.


 


3.                                       VESTING OF THE OPTIONS.


 


(A)                                  VESTING OF THE TIME OPTION.


 


(I)                                     IN GENERAL.  SUBJECT TO THE
PARTICIPANT’S CONTINUED EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES (EXCEPT
AS PROVIDED IN SECTION 4(A)), THE TIME OPTION SHALL VEST AND BECOME EXERCISABLE
WITH RESPECT TO TWENTY PERCENT (20%) OF THE SHARES SUBJECT TO SUCH TIME OPTION
ON DECEMBER 31, 2004 AND SHALL VEST AND BECOME EXERCISABLE WITH RESPECT TO AN
ADDITIONAL TWENTY PERCENT (20%) OF THE SHARES SUBJECT TO THE TIME OPTION ON EACH
DECEMBER 31 THEREAFTER, UNTIL SUCH SHARES SUBJECT TO THE TIME OPTION ARE ONE
HUNDRED PERCENT (100%) VESTED AND EXERCISABLE.

 

3

--------------------------------------------------------------------------------


 


(II)                                  CHANGE IN CONTROL.  NOTWITHSTANDING THE
FOREGOING, UPON A CHANGE IN CONTROL, THE TIME OPTION SHALL, TO THE EXTENT NOT
PREVIOUSLY CANCELLED OR EXPIRED, IMMEDIATELY BECOME ONE HUNDRED PERCENT (100%)
VESTED AND EXERCISABLE.


 


(B)                                 VESTING OF THE PERFORMANCE OPTION.


 


(I)                                     IN GENERAL.  SUBJECT TO THE
PARTICIPANT’S CONTINUED EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES, THE
PERFORMANCE OPTION, TO THE EXTENT NOT PREVIOUSLY CANCELED OR EXPIRED, SHALL
BECOME FULLY VESTED AND EXERCISABLE WITH RESPECT TO ONE HUNDRED PERCENT (100%)
OF THE SHARES SUBJECT TO THE PERFORMANCE OPTION ON THE EIGHTH ANNIVERSARY OF THE
DATE OF GRANT.


 


(II)                                  ACCELERATION.  NOTWITHSTANDING THE
FOREGOING AND SUBJECT TO THE PARTICIPANT’S CONTINUED EMPLOYMENT WITH THE COMPANY
AND ITS AFFILIATES (EXCEPT AS PROVIDED IN SECTION 4(A)), THE PERFORMANCE OPTION
SHALL VEST AND BECOME EXERCISABLE WITH RESPECT TO FIVE PERCENT (5%) OF THE
SHARES SUBJECT TO THE PERFORMANCE OPTION ON DECEMBER 31, 2004 AND AN ADDITIONAL
FIVE PERCENT (5%) OF THE SHARES ON EACH OF THE FIRST FOUR ANNIVERSARIES OF SUCH
DATE (DECEMBER 31, 2004 AND EACH SUCH ANNIVERSARY, AN “ACCELERATED VESTING
DATE”) TO THE EXTENT THAT ANY PERFORMANCE ACTUAL FOR A FISCAL YEAR ENDING ON AN
ACCELERATED VESTING DATE EQUALS OR EXCEEDS (OR IN THE CASE OF ACTUAL COST PER
TON, EQUALS OR IS LESS THAN) THE APPLICABLE PERFORMANCE TARGET FOR SUCH FISCAL
YEAR.  FOR THE AVOIDANCE OF DOUBT, IF EACH OF THE PERFORMANCE ACTUALS FOR A
PARTICULAR FISCAL YEAR EQUAL OR EXCEED (OR IN THE CASE OF ACTUAL COST PER TON,
EQUALS OR IS LESS THAN) THE APPLICABLE PERFORMANCE TARGET, THEN TWENTY
PERCENT (20%) OF THE SHARES SUBJECT TO THE PERFORMANCE OPTION SHALL VEST AND
BECOME EXERCISABLE ON THE ACCELERATED VESTING DATE FOR SUCH FISCAL YEAR.


 


(III)                               CATCH-UP.  NOTWITHSTANDING THE FOREGOING AND
SUBJECT TO THE PARTICIPANT’S CONTINUED EMPLOYMENT WITH THE COMPANY AND ITS
AFFILIATES (EXCEPT AS PROVIDED IN SECTION 4(A)), IF A PERFORMANCE ACTUAL DOES
NOT EQUAL OF EXCEED (OR IN THE CASE OF ACTUAL COST PER TON, EQUALS OR IS LESS
THAN) THE APPLICABLE PERFORMANCE TARGET WITH RESPECT TO ANY FISCAL YEAR (A
“MISSED YEAR”) BUT THE SUM OF THE PERFORMANCE ACTUALS FOR THE MISSED YEAR AND
THE SUBSEQUENT FISCAL YEAR (THE “EXCESS YEAR”) EQUALS OR EXCEEDS (OR IN THE CASE
OF ACTUAL COST PER TON, EQUALS OR IS LESS THAN) THE SUM OF THE APPLICABLE
PERFORMANCE TARGETS FOR SUCH MISSED YEAR AND EXCESS YEAR, THEN THE PERFORMANCE
OPTION SHALL VEST AND BECOME EXERCISABLE WITH RESPECT TO FIVE PERCENT (5%) OF
THE SHARES SUBJECT TO THE PERFORMANCE OPTION IN RESPECT OF SUCH MISSED YEAR ON
THE ACCELERATED VESTING DATE OF THE EXCESS YEAR.


 


(IV)                              CHANGE IN CONTROL.  NOTWITHSTANDING THE
FOREGOING, UPON A CHANGE IN CONTROL, THE PERFORMANCE OPTION SHALL, TO THE EXTENT
NOT PREVIOUSLY CANCELLED OR EXPIRED, BECOME VESTED AND EXERCISABLE WITH RESPECT
TO ONE HUNDRED PERCENT (100%) OF THE NUMBER OF SHARES SUBJECT TO THE PERFORMANCE
OPTION THAT HAVE NOT BECOME ELIGIBLE FOR ACCELERATED VESTING PURSUANT TO
SECTION 3(B)(II) (INCLUDING, THE SHARES ELIGIBLE FOR ACCELERATED VESTING FOR THE
FISCAL YEAR IN WHICH THE CHANGE IN CONTROL OCCURS) IF, AND ONLY IF, THE VALUE
REALIZED BY THE INVESTORS WITH RESPECT TO THEIR INVESTMENT IN THE COMPANY AND
FOUNDATION COAL HOLDINGS LLC (THE “LLC”), WHETHER PRIOR TO OR IN THE CHANGE IN

 

4

--------------------------------------------------------------------------------


 


CONTROL TRANSACTION, AND INCLUDING AMOUNTS RECEIVED THROUGH DISTRIBUTIONS
(EXCLUDING TAX AND REGULAR QUARTERLY DIVIDENDS) OR DISPOSITION OF THEIR
INTERESTS IN UNITS IN THE LLC OR SHARES (OTHER THAN SHARES RECEIVED IN EXCHANGE
FOR UNITS OF THE LLC IN CONNECTION WITH THE MERGER OF THE LLC INTO THE COMPANY)
OF THE COMPANY REPRESENTS A TWO TIMES OR GREATER RETURN TO THE INVESTORS ON
THEIR INVESTED CAPITAL.


 


(C)                                  TERMINATION OF EMPLOYMENT.


 


(I)                                     GENERAL.  OTHER THAN AS DESCRIBED IN
SECTIONS 3(C)(II) AND (III), IF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY
AND ITS AFFILIATES TERMINATES FOR ANY REASON, THE OPTION, TO THE EXTENT NOT THEN
VESTED AND EXERCISABLE, SHALL EXPIRE AND BE IMMEDIATELY CANCELED BY THE COMPANY
WITHOUT CONSIDERATION.


 


(II)                                  TIME OPTION.  NOTWITHSTANDING
SECTION 3(A) AND 3(C)(I), IN THE EVENT THAT THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE, BY THE PARTICIPANT WITH GOOD REASON, OR
DUE TO DEATH OR DISABILITY, TO THE EXTENT NOT PREVIOUSLY CANCELLED OR EXPIRED,
THE TIME OPTION SHALL IMMEDIATELY BECOME VESTED AND EXERCISABLE AS TO SHARES
SUBJECT TO THE TIME OPTION THAT WOULD HAVE OTHERWISE VESTED AND BECOME
EXERCISABLE IN THE CALENDAR YEAR IN WHICH SUCH TERMINATION OF EMPLOYMENT
OCCURS.  ANY PORTION OF THE TIME OPTION WHICH BECOMES VESTED AND EXERCISABLE
PURSUANT TO THIS SECTION 3(C)(II) SHALL BE CONSIDERED PART OF THE VESTED PORTION
OF THE OPTION, AND SHALL EXPIRE AS DESCRIBED IN SECTION 4(A)(I) OR (IV), AS
APPLICABLE.


 


(III)                               PERFORMANCE OPTION.  NOTWITHSTANDING
SECTION 3(B) AND 3(C)(I), IN THE EVENT THAT THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY THE PARTICIPANT WITH GOOD REASON
AND A PERFORMANCE TARGET IS ACHIEVED WITH RESPECT TO THE YEAR OF SUCH
TERMINATION, TO THE EXTENT NOT PREVIOUSLY CANCELLED OR EXPIRED, THE PERFORMANCE
OPTION SHALL BECOME VESTED AND EXERCISABLE IN THE SHARES SUBJECT TO THE
PERFORMANCE OPTION THAT WOULD HAVE VESTED AND BECOME EXERCISABLE UPON THE
ACHIEVEMENT OF SUCH PERFORMANCE TARGET AS IF THE PARTICIPANT’S EMPLOYMENT
CONTINUED THROUGH THE END OF SUCH YEAR, INCLUDING AS TO THOSE SHARES WHICH WOULD
HAVE BECOME VESTED AND EXERCISABLE IN RESPECT OF A MISSED YEAR AS A RESULT OF
THE ACHIEVEMENT OF SUCH PERFORMANCE TARGET.  THE PORTION OF THE PERFORMANCE
OPTION WHICH IS AVAILABLE TO VEST FOLLOWING TERMINATION OF EMPLOYMENT IN
ACCORDANCE WITH THIS SECTION 3(C)(III) SHALL NOT BE CANCELLED UPON THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, BUT INSTEAD SHALL REMAIN OUTSTANDING
UNTIL EXPIRATION IN ACCORDANCE WITH SECTION 4(A)(IV).


 


4.                                       EXERCISE OF OPTIONS.


 


(A)                                  PERIOD OF EXERCISE.  SUBJECT TO THE
PROVISIONS OF THE PLAN AND THIS AGREEMENT, THE PARTICIPANT MAY EXERCISE ALL OR
ANY PART OF THE VESTED PORTION OF AN OPTION AT ANY TIME PRIOR TO THE EXPIRATION
DATE.  NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT’S EMPLOYMENT TERMINATES
PRIOR TO THE EXPIRATION DATE, THE VESTED PORTION OF AN OPTION SHALL REMAIN
EXERCISABLE ONLY FOR THE PERIOD SET FORTH BELOW (AND SHALL EXPIRE UPON
TERMINATION OF SUCH PERIOD):

 

5

--------------------------------------------------------------------------------


 


(I)                                     DEATH OR DISABILITY.  IF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES IS TERMINATED DUE
TO THE PARTICIPANT’S DEATH OR DISABILITY, THE PARTICIPANT MAY EXERCISE THE
VESTED PORTION OF AN OPTION FOR A PERIOD ENDING ON THE EARLIER OF (A) ONE YEAR
FOLLOWING THE DATE OF SUCH TERMINATION AND (B) THE EXPIRATION DATE; AND


 


(II)                                  TERMINATION BY THE COMPANY WITHOUT CAUSE
OR TERMINATION BY THE PARTICIPANT.  IF THE PARTICIPANT’S EMPLOYMENT WITH THE
COMPANY AND ITS AFFILIATES IS TERMINATED (A) BY THE COMPANY WITHOUT CAUSE OR
(B) BY THE PARTICIPANT WITH GOOD REASON, THE PARTICIPANT MAY EXERCISE THE VESTED
PORTION OF AN OPTION FOR A PERIOD ENDING ON THE EARLIER OF (A) 90 DAYS (120 DAYS
IF SUCH TERMINATION OCCURS PRIOR TO AN INITIAL REGISTERED PUBLIC OFFERING OF THE
SHARES (AN “IPO”)) FOLLOWING THE DATE OF SUCH TERMINATION AND (B) THE EXPIRATION
DATE; AND


 


(III)                               TERMINATION BY THE COMPANY FOR CAUSE.  IF
THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES IS TERMINATED
BY THE COMPANY FOR CAUSE, THE VESTED PORTION OF AN OPTION SHALL IMMEDIATELY
TERMINATE IN FULL AND CEASE TO BE EXERCISABLE; AND


 


(IV)                              PERFORMANCE CATCH-UP.  NOTWITHSTANDING THE
FOREGOING, (1) IF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON
OTHER THAN BY THE COMPANY FOR CAUSE OCCURS AFTER THE CLOSE OF A FISCAL YEAR BUT
PRIOR TO THE DATE ON WHICH THE PARTICIPANT IS ADVISED BY THE COMPANY WHETHER A
PERFORMANCE ACTUAL EQUALS OR EXCEEDS (OR IN THE CASE OF ACTUAL COST PER TON,
EQUALS OR IS LESS THAN) THE APPLICABLE PERFORMANCE TARGET IN RESPECT OF SUCH
FISCAL YEAR (THE “TARGET DETERMINATION DATE”), THE PORTION OF THE PERFORMANCE
OPTION WHICH IS AVAILABLE TO VEST ON ACCOUNT OF SUCH FISCAL YEAR’S PERFORMANCE
(INCLUDING THE PORTION ATTRIBUTABLE TO A MISSED YEAR, IF ANY) WILL EXPIRE (A) ON
THE TARGET DETERMINATION DATE, IN RESPECT OF THE PORTION OF SUCH PERFORMANCE
OPTION AS TO WHICH A PERFORMANCE TARGET WAS NOT ATTAINED (UNLESS THE APPLICATION
OF CLAUSE (2) BELOW WOULD RESULT IN A LATER TERMINATION DATE), AND (B) 90 DAYS
(120 DAYS PRIOR TO AN IPO) FOLLOWING THE TARGET DETERMINATION DATE IN RESPECT OF
THE PORTION OF SUCH PERFORMANCE OPTION AS TO WHICH A PERFORMANCE TARGET WAS
ATTAINED, AND (2) IF A PARTICIPANT’S TERMINATION OF EMPLOYMENT BY THE COMPANY
WITHOUT CAUSE OR BY THE PARTICIPANT FOR GOOD REASON OCCURS DURING A FISCAL YEAR,
THEN THE PORTION OF THE PERFORMANCE OPTION WHICH IS AVAILABLE TO VEST ON ACCOUNT
OF SUCH FISCAL YEAR’S PERFORMANCE IN ACCORDANCE WITH
SECTION 3(C)(III) (INCLUDING THE PORTION ATTRIBUTABLE TO A MISSED YEAR, IF ANY)
WILL EXPIRE (A) ON THE TARGET DETERMINATION DATE, IN RESPECT OF THE PORTION OF
SUCH PERFORMANCE OPTION AS TO WHICH THE PERFORMANCE TARGET WAS NOT ATTAINED AND
(B) 90 DAYS (120 DAYS PRIOR TO AN IPO) FOLLOWING THE TARGET DETERMINATION DATE
IN RESPECT OF THE PORTION OF SUCH PERFORMANCE OPTION WHICH BECOMES VESTED IN
ACCORDANCE WITH SECTION 3(C)(III).


 


(V)                                 TERMINATION OF EMPLOYMENT PRIOR TO CHANGE IN
CONTROL.  NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE AND A CHANGE IN CONTROL OCCURS WITHIN
180 DAYS FOLLOWING SUCH TERMINATION, THE VESTED PORTION OF AN OPTION SHALL BE
RECALCULATED TAKING INTO ACCOUNT THE CHANGE IN CONTROL AS IF SUCH CHANGE IN
CONTROL HAD OCCURRED IMMEDIATELY PRIOR TO THE

 

6

--------------------------------------------------------------------------------


 


TERMINATION OF THE PARTICIPANT, AND ANY PORTION OF AN OPTION THAT BECOMES A
VESTED PORTION PURSUANT TO THIS SECTION 4(A)(V) SHALL BE EXERCISABLE FOR A
PERIOD OF 90 DAYS (120 DAYS PRIOR TO AN IPO) FOLLOWING SUCH CHANGE IN CONTROL. 
THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO NOTIFY THE PARTICIPANT OF SUCH
CHANGE IN CONTROL IN A TIMELY MANNER SO AS TO PERMIT THE PARTICIPANT TO EXERCISE
THE OPTION.


 


(B)                                 METHOD OF EXERCISE.


 


(I)                                     SUBJECT TO SECTION 4(A) OF THIS
AGREEMENT, THE VESTED PORTION OF AN OPTION MAY BE EXERCISED BY DELIVERING TO THE
COMPANY AT ITS PRINCIPAL OFFICE WRITTEN NOTICE OF INTENT TO SO EXERCISE;
PROVIDED THAT THE OPTION MAY BE EXERCISED WITH RESPECT TO WHOLE SHARES ONLY. 
SUCH NOTICE SHALL SPECIFY THE NUMBER OF SHARES FOR WHICH THE OPTION IS BEING
EXERCISED AND, OTHER THAN AS DESCRIBED IN CLAUSE (C) OR (D) OF THE FOLLOWING
SENTENCE, SHALL BE ACCOMPANIED BY PAYMENT IN FULL OF THE AGGREGATE OPTION PRICE
IN RESPECT OF SUCH SHARES.  PAYMENT OF THE AGGREGATE OPTION PRICE MAY BE MADE
(A) IN CASH, OR ITS EQUIVALENT, (B) BY TRANSFERRING TO THE COMPANY SHARES OR
UNITS OF THE LLC HAVING A FAIR MARKET VALUE EQUAL TO THE AGGREGATE OPTION PRICE
FOR THE SHARES BEING PURCHASED; PROVIDED THAT SUCH SHARES OR UNITS MEET SUCH
REQUIREMENTS AS MAY BE NECESSARY IN ORDER FOR THE COMPANY TO NOT INCUR ADVERSE
ACCOUNTING CONSEQUENCES ON ACCOUNT OF SUCH TRANSFER (AS REASONABLY DETERMINED BY
THE COMPANY), (C) IF THERE IS A PUBLIC MARKET FOR THE SHARES AT THE TIME OF
PAYMENT, SUBJECT TO SUCH RULES AS MAY BE ESTABLISHED BY THE COMMITTEE, THROUGH
DELIVERY OF IRREVOCABLE INSTRUCTIONS TO A BROKER TO SELL THE SHARES OTHERWISE
DELIVERABLE UPON THE EXERCISE OF THE OPTION AND DELIVER PROMPTLY TO THE COMPANY
AN AMOUNT EQUAL TO THE AGGREGATE OPTION PRICE, (D) TO THE EXTENT IT DOES NOT
RESULT IN ADVERSE ACCOUNTING TREATMENT TO THE COMPANY (AS REASONABLY DETERMINED
BY THE COMPANY), BY HAVING SHARES THAT WOULD OTHERWISE HAVE BEEN DELIVERED TO
THE PARTICIPANT UPON EXERCISE OF AN OPTION WITHHELD BY THE COMPANY OR (E) SUCH
OTHER METHOD AS APPROVED BY THE COMMITTEE.  NO PARTICIPANT SHALL HAVE ANY RIGHTS
TO DIVIDENDS OR OTHER RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE SHARES SUBJECT
TO AN OPTION UNTIL THE PARTICIPANT HAS GIVEN WRITTEN NOTICE OF EXERCISE OF THE
OPTION, PAID IN FULL FOR SUCH SHARES OR OTHERWISE COMPLETED THE EXERCISE
TRANSACTION AS DESCRIBED IN THE PRECEDING SENTENCE AND, IF APPLICABLE, HAS
SATISFIED ANY OTHER CONDITIONS IMPOSED PURSUANT TO THIS AGREEMENT.


 


(II)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN OR THIS AGREEMENT TO THE CONTRARY, ABSENT AN AVAILABLE EXEMPTION TO
REGISTRATION OR QUALIFICATION, AN OPTION MAY NOT BE EXERCISED PRIOR TO THE
COMPLETION OF ANY REGISTRATION OR QUALIFICATION OF THE OPTION OR THE SHARES
UNDER APPLICABLE STATE AND FEDERAL SECURITIES OR OTHER LAWS, OR UNDER ANY RULING
OR REGULATION OF ANY GOVERNMENTAL BODY OR NATIONAL SECURITIES EXCHANGE THAT THE
COMMITTEE SHALL IN ITS SOLE REASONABLE DISCRETION DETERMINE TO BE REQUIRED BY
SUCH LAWS, RULINGS OR REGULATIONS.


 


(III)                               UPON THE COMPANY’S DETERMINATION THAT AN
OPTION HAS BEEN VALIDLY EXERCISED AS TO ANY OF THE SHARES, THE COMPANY SHALL
ISSUE CERTIFICATES IN THE PARTICIPANT’S NAME FOR SUCH SHARES.  HOWEVER, THE
COMPANY SHALL NOT BE LIABLE TO THE PARTICIPANT FOR DAMAGES RELATING TO ANY
REASONABLE DELAYS IN ISSUING THE CERTIFICATES TO THE PARTICIPANT OR ANY LOSS BY
THE PARTICIPANT OF THE CERTIFICATES.

 

7

--------------------------------------------------------------------------------


 


(IV)                              IN THE EVENT OF THE PARTICIPANT’S DEATH, THE
VESTED PORTION OF AN OPTION SHALL REMAIN VESTED AND EXERCISABLE BY THE
PARTICIPANT’S EXECUTOR OR ADMINISTRATOR, OR THE PERSON OR PERSONS TO WHOM THE
PARTICIPANT’S RIGHTS UNDER THIS AGREEMENT SHALL PASS BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION AS THE CASE MAY BE, TO THE EXTENT SET FORTH IN
SECTION 4(A) OF THIS AGREEMENT.  ANY HEIR OR LEGATEE OF THE PARTICIPANT SHALL
TAKE RIGHTS HEREIN GRANTED SUBJECT TO THE TERMS AND CONDITIONS HEREOF.


 


(V)                                 AS A CONDITION TO THE EXERCISE OF ANY OPTION
EVIDENCED BY THIS AGREEMENT, THE PARTICIPANT SHALL EXECUTE THE STOCKHOLDERS
AGREEMENT.


 


5.                                       NO RIGHT TO CONTINUED EMPLOYMENT. 
NEITHER THE PLAN NOR THIS AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT
THE RIGHT TO BE RETAINED IN THE EMPLOY OF, OR IN ANY CONSULTING RELATIONSHIP TO,
THE COMPANY OR ANY AFFILIATE.  FURTHER, THE COMPANY OR ITS AFFILIATE MAY AT ANY
TIME DISMISS THE PARTICIPANT OR DISCONTINUE ANY CONSULTING RELATIONSHIP, FREE
FROM ANY LIABILITY OR ANY CLAIM UNDER THE PLAN OR THIS AGREEMENT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN.


 


6.                                       LEGEND ON CERTIFICATES.  THE
CERTIFICATES REPRESENTING THE SHARES PURCHASED BY EXERCISE OF AN OPTION SHALL BE
SUBJECT TO SUCH STOP TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE COMMITTEE MAY
DETERMINE IS REQUIRED BY THE RULES, REGULATIONS, AND OTHER REQUIREMENTS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STOCK EXCHANGE UPON WHICH SUCH SHARES
ARE LISTED, ANY APPLICABLE FEDERAL OR STATE LAWS AND THE COMPANY’S CERTIFICATE
OF INCORPORATION AND BYLAWS, AND THE COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO
BE PUT ON ANY SUCH CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH
RESTRICTIONS.


 


7.                                       TRANSFERABILITY.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE, AN OPTION MAY NOT BE ASSIGNED, ALIENATED, PLEDGED,
ATTACHED, SOLD OR OTHERWISE TRANSFERRED OR ENCUMBERED BY THE PARTICIPANT
OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND ANY SUCH
PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR
ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE AGAINST THE COMPANY OR ANY
AFFILIATE; PROVIDED THAT THE DESIGNATION OF A BENEFICIARY SHALL NOT CONSTITUTE
AN ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE. 
DURING THE PARTICIPANT’S LIFETIME, AN OPTION IS EXERCISABLE ONLY BY THE
PARTICIPANT.


 


8.                                       WITHHOLDING.  THE PARTICIPANT MAY BE
REQUIRED TO PAY TO THE COMPANY OR ITS AFFILIATE AND THE COMPANY OR ITS AFFILIATE
SHALL HAVE THE RIGHT AND IS HEREBY AUTHORIZED TO WITHHOLD FROM ANY PAYMENT DUE
OR TRANSFER MADE UNDER THE OPTION OR UNDER THE PLAN OR FROM ANY COMPENSATION OR
OTHER AMOUNT OWING TO A PARTICIPANT THE AMOUNT (IN CASH, SHARES, OTHER
SECURITIES, OTHER AWARDS OR OTHER PROPERTY) OF ANY APPLICABLE WITHHOLDING TAXES
IN RESPECT OF THE OPTION, ITS EXERCISE, OR ANY PAYMENT OR TRANSFER UNDER THE
OPTION OR UNDER THE PLAN AND TO TAKE SUCH ACTION AS MAY BE NECESSARY IN THE
OPTION OF THE COMPANY TO SATISFY ALL OBLIGATIONS FOR THE PAYMENT OF SUCH TAXES. 
THE PARTICIPANT MAY PAY A PORTION OR ALL OF SUCH WITHHOLDING TAXES BY HAVING
SHARES WITH A FAIR MARKET VALUE EQUAL TO THE STATUTORY MINIMUM WITHHOLDING
LIABILITY WITHHELD BY THE COMPANY FROM ANY SHARES THAT WOULD HAVE OTHERWISE BEEN
DELIVERABLE UPON THE EXERCISE OF THE OPTION.

 

8

--------------------------------------------------------------------------------


 


9.                                       SECURITIES LAWS.  UPON THE ACQUISITION
OF ANY SHARES PURSUANT TO THE EXERCISE OF AN OPTION, THE PARTICIPANT WILL MAKE
OR ENTER INTO SUCH WRITTEN REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE
COMMITTEE MAY REASONABLY REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES
LAWS OR WITH THIS AGREEMENT.  AS SOON AS PRACTICABLE FOLLOWING AN IPO, THE
COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO FILE A REGISTRATION
STATEMENT ON FORM S-8 (OR ANY SUCCESSOR THEREOF) WITH RESPECT TO THE SHARES
SUBJECT TO THE PLAN.


 


10.                                 NOTICES.  ANY NOTICE UNDER THIS AGREEMENT
SHALL BE ADDRESSED TO THE COMPANY IN CARE OF ITS GENERAL COUNSEL, ADDRESSED TO
THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY AND TO THE PARTICIPANT AT THE
ADDRESS LAST APPEARING IN THE PERSONNEL RECORDS OF THE COMPANY FOR THE
PARTICIPANT OR TO EITHER PARTY AT SUCH OTHER ADDRESS AS EITHER PARTY HERETO MAY
HEREAFTER DESIGNATE IN WRITING TO THE OTHER.  ANY SUCH NOTICE SHALL BE DEEMED
EFFECTIVE UPON RECEIPT THEREOF BY THE ADDRESSEE.


 


11.                                 ENTIRE AGREEMENT/EMPLOYMENT AGREEMENT.  THIS
AGREEMENT, TOGETHER WITH THE STOCKHOLDERS AGREEMENT, CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE GRANT OF EQUITY AWARDS PURSUANT
TO EXHIBIT A OF THE EMPLOYMENT AGREEMENT AND THIS AGREEMENT SUPERCEDES THE TERMS
OF EXHIBIT A OF THE EMPLOYMENT AGREEMENT.  THE PARTICIPANT ACKNOWLEDGES THAT THE
DIFFERENCES BETWEEN THE PERFORMANCE TARGETS SET FORTH HEREIN AND THE PERFORMANCE
TARGETS SET FORTH IN EXHIBIT A OF THE EMPLOYMENT AGREEMENT ARE THE RESULT OF
INADVERTENT ERRORS IN THE CALCULATIONS OF SUCH PERFORMANCE TARGETS.


 


12.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO CONFLICTS OF LAWS.


 


13.                                 OPTIONS SUBJECT TO PLAN AND STOCKHOLDERS
AGREEMENT.  BY ENTERING INTO THIS AGREEMENT THE PARTICIPANT AGREES AND
ACKNOWLEDGES THAT THE PARTICIPANT HAS RECEIVED AND READ A COPY OF THE PLAN AND
THE STOCKHOLDERS AGREEMENT.  THE OPTIONS AND THE SHARES RECEIVED UPON EXERCISE
OF THE OPTIONS ARE SUBJECT TO THE PLAN AND THE STOCKHOLDERS AGREEMENT.  THE
TERMS AND PROVISIONS OF THE PLAN AND THE STOCKHOLDERS AGREEMENT AS EACH MAY BE
AMENDED FROM TIME TO TIME ARE HEREBY INCORPORATED BY REFERENCE.  IN THE EVENT OF
A CONFLICT BETWEEN ANY TERM OR PROVISION CONTAINED HEREIN AND A TERM OR
PROVISION OF THE PLAN OR THE STOCKHOLDERS AGREEMENT, THE APPLICABLE TERMS AND
PROVISIONS OF THE PLAN OR THE STOCKHOLDERS AGREEMENT WILL GOVERN AND PREVAIL. 
IN THE EVENT OF A CONFLICT BETWEEN ANY TERM OR PROVISION OF THE PLAN AND ANY
TERM OR PROVISION OF THE STOCKHOLDERS AGREEMENT, THE APPLICABLE TERMS AND
PROVISIONS OF THE STOCKHOLDERS AGREEMENT WILL GOVERN AND PREVAIL.


 


14.                                 SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT
MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME
EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

FC 1 CORP.

 

 

 

 

 

By:

 

 

 

  Its

 

 

 

 

 

 

 

 

 

 

Participant

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule A

 

The number of Shares subject to each Option is set forth below:

 

Time
Option:                                                                                                                          
[        ]

 

Performance
Option:                                                                               
[        ]

 

--------------------------------------------------------------------------------